Citation Nr: 1631263	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-16 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for cervical spine strain with degenerative disc disease.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for dental trauma for VA treatment purposes.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to September 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran was afforded a Videoconference Board hearing before the undersigned in April 2016 in addition to a September 2013 hearing before a hearing officer at the RO.  Transcripts of those hearings have been associated with the claims file.  

The Board notes in passing that the Veteran had filed a claim of entitlement to service connection for dental trauma for VA treatment purposes that was denied in the August 2012 rating decision; the Veteran subsequently filed a notice of disagreement with that action.  The Board also notes, however, that there is an indication in the record that the Veteran has withdrawn that claim, and notes further that neither the Veteran nor his attorney provided testimony regarding that claim at either the Board or the RO hearing.  Significantly, an appeal can only be withdrawn in writing and as no such document can be found, the Board must include it as an issue herein.  


The issues of service connection for an acquired psychiatric disorder, service connection for a left knee disorder, and entitlement to service connection for dental trauma for VA treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical spine disability did not develop during service or within a year of discharge from service and it is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Cervical spine strain with degenerative disc disease was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by an August 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STR), VA treatment records, and private medical records.  The Veteran has been provided a VA medical examination.  The Veteran has provided testimony at RO and BVA hearings.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and she has done so. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran submitted a claim for service connection for a cervical spine condition in May 2011.  She indicated on the claim form that the disability began in October 1995.  The Veteran testified in September 2013 that she first developed neck and upper back pain during service.  She reported that the pain occurred due to her having to lift large and heavy equipment as part of her job in communications.  She stated that her neck pain continued sporadically after discharge from service.  She said that when she had neck and upper back pain after service she self-medicated.  At her April 2016 hearing the Veteran referred to a December 1996 STR that notes complaints of upper back pain.  She asserted that at the time she meant that the pain was in both her upper back and neck.  She stated that she continued to have difficulty with her neck after service, but that she didn't go to a doctor because she did not have insurance.   

The Veteran's STRs contain no complaints or treatment noted for the neck or cervical spine.  A December 1996 STR notes that the Veteran complained of upper back pain with radiation down to the lower back for three days.  The assessment was muscle strain.  The Veteran was provided a discharge physical examination in June 1999.  The Veteran complained of knee pain, lower back pain and other problems.  She did not have any neck complaints.  No disability of the neck or cervical spine was found on discharge examination.  

In January 2011 the Veteran was medically evaluated by the North Carolina Department of Health and Human Services (NCDHHS).  The Veteran reported that she woke up one morning in January 2010 and she was unable to move.  She continued to feel bad and it was discovered that she had a herniated disc in her neck.  She had a discectomy and spinal fusion surgery.     

In March 2011 the Veteran reported to a NCDHHS physician that she had had chronic lower back pain since 1996.  She stated that she first began experiencing chronic neck pain approximately one year previously.  

On VA examination in September 2011 the Veteran reported that in January 2010 she had sudden onset of excruciating pain and could not move her neck.  At the time she thought that the neck problem might be from how she slept.  She underwent an MRI in March 2010 which revealed arthritis of the neck and that the discs were severely damaged.  She underwent surgical fusion in October 2010 and continued to have problems with her neck ever since.  The Veteran denied any upper back disorder stating that the upper back pain was radiating pain from the neck.  The VA examiner opined that the Veteran's current spine/neck condition is not a continuation of the multiple injuries shown when the Veteran was on active duty.   She further stated that there was no relation found between the Veteran's active duty and her neck condition.  The examiner noted that the Veteran stated that her neck problem started suddenly in 2010.  The examiner found no medical notes regarding the neck prior to 2010.  The examiner stated that there was no chronicity of a neck condition during military duty, or since that time, until 2010.  

The Veteran's statements reporting a history of cervical/neck symptoms during and ever since service are contradicted by past records in which she appears to have reported all of her existing medical conditions without mentioning any problems related to her neck.  See AZ v. Shinseki, 731 F.3d 1303, (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In particular, the Veteran's Report of Medical History at discharge lists numerous medical complaints, but nothing related to the currently claimed cervical spine disability which she now asserts resulted in continuing symptoms.  Furthermore, the Veteran's current assertions are contradicted by her own report to a physician in March 2011 of a one year history of neck pain, and her report to the VA examiner of her next pain being of sudden onset in January 2010.  Given the Veteran's lack of credibility in reporting the onset of her neck problems the Board also does not put any weight into her assertions that her complaints of upper back pain on one occasion during service actually also referred to neck pain.

The Board finds that the September 2011 VA physician's opinion is the most probative evidence of record.  The VA examiner examined the Veteran, reviewed the medical evidence, including the STRs, and provided thorough rationale for her opinion.  The June September 2011 VA physician's opinion is supported by the medical evidence.  As noted above, the medical evidence prior to 2010 indicates no neck complaints and the Veteran herself reported to physicians that her neck pain began in 2010.  The record contains no medical opinion contrary to the VA examiner's negative opinion.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a cervical spine disability is not warranted.    


ORDER

Entitlement to service connection for cervical spine strain with degenerative disc disease is denied.


REMAND

The Veteran asserts that she developed depression and anxiety during service.  Her attorney has submitted an October 2013 private medical examination report that opines that the Veteran has a borderline personality disorder that was exacerbated by service.  VA scheduled the Veteran for a psychiatric examination in January 2014.  The Veteran did not report for the examination.  However in March 2014 the Veteran explained why she was unable to report for the examination and she requested that she be provided a new VA examination.  It was noted that the Veteran should be scheduled for a new VA psychiatric examination.   No such VA examination has been offered to the Veteran.  The Veteran's acquired psychiatric disorder claim must be remanded so that the Veteran may be afforded a VA psychiatric examination.

The August 2012 rating decision denied service connection for a left knee disorder.  In an October 2012 letter the Veteran's attorney specifically indicated that the Veteran disagreed with the denial of the left knee and entitlement to service connection for dental trauma for VA treatment purposes.  The AOJ has not issued a statement of the case regarding these claims.  The Board notes that the current lack of a statement of the case is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, these claims must be remanded for issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate them with the claims file.  

2.  Provide the Veteran a statement of the case that addresses the issue of entitlement to service connection for a left knee disorder and entitlement to service connection for dental trauma for VA treatment purposes.  The Veteran should be provided notice of his right to file a substantive appeal.  These claims should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

3.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The claims file must be reviewed by the examiner, and such review should be noted in the examination report.  The VA examiner should discuss the findings of the October 2013 private mental status examination report.  (This report is incorrectly listed in VBMS as having been received by VA on March 4, 2011.)

The examiner must provide opinions addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any psychiatric disability diagnosed had its clinical onset during active service or is related to any in-service disease, event, or injury.   

b.  If the examiner determines that the Veteran has a personality disorder, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has an additional disability due to a disease or injury superimposed upon a personality disorder as a result of his active duty service.

A complete rationale should be given for all opinions.

4.  When the above actions have been completed, readjudicate all claims in appellate status.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


